DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               CURTHAN SMITH a/k/a CURTHAN G. SMITH
                       a/k/a GEORGE SMITH,
                             Appellant,

                                    v.

       BANK OF AMERICA, N.A., and LAKESIDE AT TAMARAC
              CONDOMINIUM ASSOCIATION, INC.,
                          Appellees.

                              No. 4D18-2539

                          [January 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
CACE16014937.

   Curthan Smith, Tamarac, pro se.

  Alan M. Pierce of Liebler, Gonzalez & Portunondo, Miami, for appellee
Bank of America, N.A.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.